Opinion filed April 30, 2020




                                     In The


        Eleventh Court of Appeals
                                 ____________

                               No. 11-20-00029-CR
                                 ____________

                         CARISSA MASON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 13599-D


                      MEMORANDUM OPINION
       Appellant, Carissa Mason, previously filed an untimely appeal after she was
convicted of the offense of possession of methamphetamine and placed on
community supervision. That appeal, this court’s Cause No. 11-19-00335-CR, was
dismissed pursuant to Appellant’s motion to dismiss. Appellant subsequently filed
another notice of appeal from the same trial court cause number. Regardless of
whether Appellant currently attempts to appeal from the original judgment of
conviction or from the trial court’s subsequent order dated November 25, 2019, in
which the trial court amended the conditions of Appellant’s community supervision,
this court has no jurisdiction to consider Appellant’s appeal. Consequently, we
dismiss the appeal for want of jurisdiction.
      When the current appeal was filed in this court, we notified Appellant and her
attorney by letter that the November 25 order did not appear to be a final, appealable
order. We note that, in the previous appeal, we had notified Appellant that her notice
of appeal from the judgment of conviction was untimely. We requested that
Appellant respond and show grounds to continue, and we informed her that this
appeal may be dismissed. Appellant has not provided this court with any response
showing grounds upon which her appeal may continue.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008).                    The
November 25, 2019 order is not a final judgment of conviction; rather, it is an order
modifying the conditions of Appellant’s community supervision. An appeal from
an order modifying the conditions of community supervision is not authorized by
law. Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (citing Basaldua v.
State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977)). Therefore, we have no jurisdiction
to entertain an appeal from that order.
      To the extent that Appellant again seeks to appeal from her original judgment
of conviction, we also have no jurisdiction. Pursuant to the Texas Rules of Appellate
Procedure, a notice of appeal is due to be filed either (1) within thirty days after the
date that sentence is imposed or suspended in open court or (2) if the defendant
timely files a motion for new trial, within ninety days after the date that sentence is
imposed or suspended in open court. TEX. R. APP. P. 26.2(a). A notice of appeal
must be in writing and filed with the clerk of the trial court.                TEX. R.
APP. P. 25.2(c)(1). The documents on file in this court reflect that the notice of
                                           2
appeal currently before this court was filed with the clerk of the trial court on
January 30, 2020, 120 days after October 2, 2019, the date that the trial court
suspended Appellant’s sentence in open court and placed her on community
supervision. With respect to Appellant’s original judgment of conviction, the notice
of appeal was therefore untimely. Absent a timely filed notice of appeal, we do not
have jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        We dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


April 30, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3